     Case 3:19-cv-00528-MMD-CLB Document 5 Filed 06/16/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    ARMANDO JAUREGUI,                                     Case No. 3:19-cv-00528-MMD-CLB

7                                           Plaintiff,                   ORDER

8           v.

9    DARCY CAMERON, et al.,

10                                     Defendants.

11

12          This is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a former

13   state prisoner. On May 8, 2020, this Court issued an order denying the application to

14   proceed in forma pauperis for prisoners as moot because Plaintiff was no longer

15   incarcerated. (ECF No. 4.) The Court ordered Plaintiff to file a fully complete application

16   to proceed in forma pauperis for non-prisoners or pay the full filing fee of $400.00 within

17   30 days from the date of that order. (Id.) The 30-day period has now expired, and Plaintiff

18   has not filed an application to proceed in forma pauperis for non-prisoners, paid the full

19   filing fee, or otherwise responded to the Court’s order. The Court will therefore dismiss

20   this case.

21          District courts have the inherent power to control their dockets and “[i]n the exercise

22   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

23   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

24   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

25   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

26   Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule);

27   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

28   with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–41
     Case 3:19-cv-00528-MMD-CLB Document 5 Filed 06/16/20 Page 2 of 3


1    (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to

2    keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir.

3    1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d

4    1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with

5    local rules).

6           In determining whether to dismiss an action for lack of prosecution, failure to obey

7    a court order, or failure to comply with local rules, the court must consider several factors:

8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

11   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;

12   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.

13          In the instant case, the Court finds that the first two factors weigh in favor of

14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

17   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor, public policy favoring

18   disposition of cases on their merits, is greatly outweighed by the factors in favor of

19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

20   court’s order will result in dismissal satisfies the “consideration of alternatives”

21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d

22   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

23   pauperis for non-prisoners or pay the full filing fee within 30 days explicitly provided that,

24   if Plaintiff did not timely comply with the order, dismissal of this action may result. (ECF

25   No. 4 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

26   noncompliance with the Court’s order to file an application to proceed in forma pauperis

27   for non-prisoners or pay the full filing fee within 30 days.

28   ///

                                                   2
     Case 3:19-cv-00528-MMD-CLB Document 5 Filed 06/16/20 Page 3 of 3


1           It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff’s failure to file an application to proceed in forma pauperis for non-prisoners or

3    pay the full filing fee in compliance with this Court’s May 8, 2020 order. If Plaintiff wishes

4    to pursue any claims, he must file a complaint in a new action with the required fee or

5    application to proceed in forma pauperis for non-prisoners.

6           It is further ordered that the Clerk of the Court enter judgment accordingly and close

7    this case. No other documents will be filed in this action.

8           DATED THIS 16th day of June 2020.

9

10
                                                MIRANDA M. DU
11                                              CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
